       Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 1 of 21




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


THE CRACKED EGG, LLC,

                  Plaintiff,
       v.                                   No. 2:20-cv-1434

COUNTY OF ALLEGHENY, a political
subdivision of the Commonwealth of
Pennsylvania and the ALLEGHENY
COUNTY HEALTH DEPARTMENT,

                    Defents.


                                   COMPLAINT

         AND NOW, the Plaintiff, The Cracked Egg, LLC, by and through its

attorneys, Robert 0 Lampl, James R. Cooney, Ryan J. Cooney, Sy 0. Lampl,

Alexander L. Holmquist, Dennis M. Blackwell and Nicolette A. Blackwell, files the

within Complaint:

         1.    The Plaintiff is The Cracked Egg, LLC, d/b/a the Crack’d Egg

(Crack’d Egg), a Pennsylvania Limited Liability Company located at 4131

Brownsville Road, Pittsburgh, PA 15227.

        2.     The Defendant, County of Allegheny (the County), is a home rule

county and political subdivision of the Commonwealth of Pennsylvania.

        3.     The Defendant, Allegheny County Health Department (the ACHD),

is a local health department organized under the Local Health Administration

Law,




                                        1
        Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 2 of 21



           Jurisdiction and Venue:

           4.     This Honorable Court has jurisdiction over this proceeding pursuant

    to 28 U.S.C. Section 1331.

           5.     Venue of this action is appropriate in the Western District of

    Pennsylvania pursuant to 28    u.s.c.   Sections 1391 (h) (1) and 1391 (b) (2).

            Background:

           6.     The Crack’d Egg operates a family restaurant in the Brentwood

    Section of the City of Pittsburgh.

           7.     The Crack’d Egg serves breakfast and lunch and is open from 7:00

    AM to 2:00 PM on Monday through Saturday.

           8.     The Crack’d Egg has been open for business since October 5,

    2015 when the ACHD issued a permit for its operation as a restaurant.

           The “disaster” declarations:

           9.     On March 6, 2020, Pennsylvania Governor Tom Wolf issued a

    Proclamation of Disaster Emergency in response to the COVID-19 pandemic. A

    true and correct copy of the Proclamation is aft ached hereto as Exhibit ‘A.”

          10.    The Governor’s Proclamation was issued pursuant to the

Emergency Management Services Code, 35Pa.C.5. 7101 etseq.

          11,    The Governor’s emergency powers under the Code are set forth in

35Pa.C.S. 7301 (c), which provides in relevant part, that:

                 (c) Declaration of disaster emergency. —A disaster
                 emergency shall be declared by executive order or pro
                 clamation of the Governor upon finding that a disaster

1The Governor has extended the Disaster Proclamation twice. The Proclamation was first
extended on June 3,2020 and extended for a second time on August 31, 2020. See Exhibits “B
and “C” hereto.

                                              2
    Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 3 of 21



              has occurred or that the occurrence or the threat of a
              disaster is imminent. The state of disaster emergency
              shall continue until the Governor finds that the threat or
              danger has passed or the disaster has been dealt with
              to the extent that emergency conditions no longer exist
              and terminates the state of disaster emergency by exec
              utive order or proclamation, but no state of disaster emer
              gency may continue for longer than 90 days unless re
              newed by the Governor.

       12.    In connection with the Governor’s Proclamation, on July 1,2020,

the Secretary of the Pennsylvania Department of Health issued an Order

‘requiring universal face coverings.” A true and correct copy of the Order is

attached hereto as Exhibit “D.”

       13.    In issuing her Order (Exhibit “D”), the Secretary failed to comply

with the mandatory rule making procedure required under the Commonwealth

Documents Law (45 P.S. 1102 et seq.), the Regulatory Review Act (71 p.s.

7451 et seq.) and the Commonwealth Attorneys Act (71 P.S. 732-101 et seq.).

       14.    On July 16, 2020, Governor Wolf issued an Order Directing

Targeted Mitigation Measures.” A true and correct copy of the Order is attached

hereto as Exhibit “E.”

       15.    Pursuant to the “Targeted Mitigation Measures,” (Exhibit “E”),

among other things, restaurants were limited to the lesser of:

      A.      25% of fire code stated maximum occupancy for indoor dining; or

       B.     25 persons including staff.

      16.     In issuing his Order (Exhibit “C”), the Governor failed to comply with

the mandatory rule making procedure required under the Commonwealth




                                            3
    Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 4 of 21



 Documents Law (45 P.S. 1102 et seq.), the Regulatory Review Act (71 P.S.

 745.1 etseq.) and the Commonwealth Attorneys Act (71 P.S. 732-101 etseq.).

       The “closure” Order:

       17.    On August 11, 2020, the ACHD conducted an inspection of the

Crack’d Egg’s restaurant.

       18.    As the result of its inspection, the ACHD issued a Food Safety

Assessment Report. A true and correct copy of the Food Safety Assessment

Report is attached hereto as Exhibit “F.”

       19.    As indicated, the ACHD ordered that the restaurant be closed “for

failure to comply with mask or facial covering guidelines.”

       20.    The Report did not cite any failure of the Crack’d Egg to comply

with published rules or regulations, but instead, relied solely upon the Secretary’s

Order of July 1, 2020 requiring universal face coverings.”

       21.    By its letter dated August 11, 2020, the ACHD suspended the

Crackd Eggs Health Permit and ordered the Crack’d Egg to close. A true and

correct copy of the letter is attached hereto as Exhibit “G.”

       22.    As indicated, the suspension letter asserts that “An inspection of

your facility on 8/11/20 indicates an imminent hazard to public health.”

      The state court case:

      23.     On September 16, 2020, the ACHD filed a Complaint in Civil

Action-Equity against the Crack’d Egg.




                                         4
     Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 5 of 21



        24.    The Complaint was filed in the Court of Common Pleas of

 Allegheny County at Docket No. GD-20-009809. The Crack’d Egg hereby

 incorporates the averments of the Complaint herein as if set forth in their entirety.

        25.    In its Complaint, the ACHD has asserted, among other things, that

the Crack’d Egg has:

        A.     Failed to comply with mask or facial covering guidelines.

        B.     Failed to sufficiently space its outdoor seating.

        26.    ACHD’s Complaint requests:

        A.     A declaratory judgment declaring that the Crack’d Egg has failed to

comply with “control measure orders.”

        B.     An injunction to prevent the Crack’d Egg from operating its

business “until a compliance plan is approved by the ACHD.”

       C.      Payment of fines and civil penalties.

       27.     In connection with its Complaint, the ACHD has also filed an

Emergency Motion for Preliminary Injunction.

       28.    The ACHD did not employ the Sheriff to serve the Complaint and

Motion as required by the Pennsylvania Rules of Civil Procedure.

       29.    Instead, the Complaint and Motion were improperly served by E

mail on Thursday afternoon (September 17, 2020) for an emergency hearing

scheduled for Monday morning (September 21, 2020). In fact, the original E-mail

failed to identify the subject or contents, but instead, it simply indicated that “A

package has been posted for you.” See Exhibit “H” hereto.




                                           5
     Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 6 of 21



        30.    Not knowing what the ‘package” was, the owners of the Crack’d

Egg were afraid to open it. The following day, Counsel for the ACHD sent a

second E-mail which identified the package as an Emergency Motion, See

Exhibit “I” hereto.

        31.    The Crack’d Egg believes and therefore avers that the failure to

effectuate proper service was calculated to allow the ACHD to obtain its

requested relief in an ox pade manner without any opposition.

        32.    On September 18, 2020, the Crack’d Egg filed a Notice of Removal

to this Honorable Court pursuant to 28    u.s.c.   Sections 1331, 1441 and 1446.

       The within case:

        33.    The Crackd Egg now files the within case for violation of its civil

rights pursuant to 42   u.s.c.    1983.

       34.     The ACHD, as an arm of the County (a political subdivision of the

Commonwealth of Pennsylvania), was clearly acting under color of state law for

purposes of 42   u.s.c.   1983.

       35.     The ACHD has violated the Crack’d Egg’s civil rights while acting

under color of state law as is more fully set forth below. Among other things:

       A.     The “orders’ which the ACHD has attempted to enforce have no

valid basis in law.

       B.     The Secretary of Health failed to comply with the mandatory rule

making procedure required under the Commonwealth Documents Law (45 P.S.

1102 et seq.), the Regulatory Review Act (71 P.S. 7451 et seq.) and the

Commonwealth Attorneys Act (71 P.S. 732-101 et seq.).



                                          6
     Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 7 of 21



         C.      The Governor failed to comply with the mandatory rule making

 procedure required under the Commonwealth Documents Law (45 P.S. 1102 et

 seq.), the Regulatory Review Act (71 P.S. 745.1 et seq.) and the Commonwealth

 Attorneys Act (71 P.S. 732-101 et seq.).

         D.      The sole basis for the ACHD’s closure Order was the Universal

 Face Covering Order issued pursuant to the Governor’s Emergency Declaration

 under 35 Pa.C.S. 7301 (c). However, the Governor has illegally extended ‘the

 emergency” contrary to both federal and state law.

         E.     The Secretary of Health’s Order “requiring universal face coverings

was issued in violation of the separation of powers doctrine.

         F.     The Governor’s Order “Directing Targeted Mitigation Measures

was issued in violation of the separation of powers doctrine.

        G.      There is no rational or scientific basis for the Order requiring

universal face coverings.2

        H.      There is no rational or scientific basis for the Order ‘Directing

Targeted Mitigation Measures.”

                The ACHDS actions have deprived the Crack’d Egg of due process

of law, both procedurally and substantively.

        J.      The closure order will deprive the owners of the Crack’d Egg of

their right to make a living.

        K.      The ACHDs actions have deprived the Crack’d Egg of equal

protection under the law.

2 Scientific evidence
                      on the efficacy of face masks is conflicting. For example, Cyril It Wecht,
M.D., JO., the former Coroner of Allegheny County, has stated that the mandatory mask order is
“totally absurd.

                                               7
     Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 8 of 21



         L.      The ACHD’s actions have violated the Crack’d Eggs rights to

freedom of speech.3

                                          COUNT 1:

                            The Orders are not enforceable:

        36.     The Plaintiff hereby incorporates paragraphs 1 through 35 above as

if set forth in their entirety.

        37.     On July 1, 2020, the Secretary of the Pennsylvania Department of

Health issued an Order “requiring universal face coverings.” (See Exhibit “D”

hereto).

        38.     In issuing her Order, the Secretary failed to comply with the

mandatory rule making procedure required under the Commonwealth Documents

Law (45 P.S. 1102 et seq.), the Regulatory Review Act (71 P.S. 745.1 et seq.)

and the Commonwealth Attorneys Act (71 P.S. 732-101 et seq.).

        39.     On July 16, 2020, Governor Wolf issued an Order “Directing

Targeted Mitigation Measures.” (See Exhibit “E” hereto).

        40.     In issuing his Order, the Governor failed to comply with the

mandatory rule making procedure required under the Commonwealth Documents

Law (45 P.S. 1102 et seq.), the Regulatory Review Act (71 P.S. 745.1 et seq.)

and the Commonwealth Attorneys Act (71 P.S. 732-101 et seq.).

        41.     The law is clear that:

       The Commonwealth Documents Law, the Regulatory Review
       Act, and the Commonwealth Attorneys Act establish a manda
       tory, formal rulemaking procedure that is, with rare exceptions,
       required for the promulgation of all regulations. See Germantown

 The Crack’d Egg believes that the ACHD’s actions have been motivated, at least in part, by the
Crack’d Egg’s postings on Facebook.

                                               8
     Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 9 of 21



          Cab Co. v. Philadelphia ParkingAuth., 993 A.2d 933, 937 (Pa.
         Cmwlth. 2010), affd, 614 Pa. 133, 36A.3d 105 (2012). Under the
         Commonwealth Documents Law, an agency must give notice to
         the public of its proposed rulemaking and an opportunity for the
         public to comment. Section 201 of the Commonwealth Documents
         Law, 45 P.S. § 1201; Borough of Bedford v. DepL of EnvtL PrnL,
         972 A2d 53 (Pa. Cmwlth. 2009). Under the Regulatory Review Act,
          the agency must also submit its proposed regulation to IRRC for
         public comment, recommendation from IRRC, and, ultimately,
         IRRC’s approval or denial of a final-form regulation. Section 5 of
         the Regulatory Review Act, as amended, 71 P.S. § 745.5. The
         Commonwealth Attorneys Act requires the agency to submit all
         proposed regulations to the Attorney General and Governor’s
         Office of General Counsel for review of the form and legality.
         71 P.S. § 732-204(b), -301(10).

Nay/or   ‘t    Commonwealth, 2012 Pa. Commw. LEXIS 285, 54 A.3d 429. 433-434

(2012). See also, Northwestern Youth Services v. Dep’t of Public Welfare, 620

Pa. 140, 66A.3d 301 (2013).

         42.      In enacting the Orders at issue in the present case, both the

Governor and the Secretary of Health wholly failed to comply with these

requirements.

        43.       Such failure clearly causes the Orders to be unenforceable as a

matter of law. See, Germantown Cab Co.          i’.   Philadelphia Parking Authority, 614

Pa. 133, 36 A.3d 105 (2012) and cases cited therein.

                                       COUNT 2:

                          The Defendants (and the Governor)

                 have improperly extended the “emergency powers”:

        44.      The Plaintiff hereby incorporates paragraphs 1 through 43 above as

if set forth in their entirety.




                                            9
    Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 10 of 21



        45.    On March 6, 2020, Pennsylvania Governor Tom Wolf issued his

 first Proclamation of Disaster Emergency (See Exhibit “A”).

        46.    Pursuant to 35 Pa.C.S. 7301 (c), the Governor’s emergency

powers under the Emergency Management Services Code only last for 90 days

 unless the disaster emergency is “renewed” by the Governor.

        47.    On April 13, 2020, the Supreme Court of Pennsylvania issued its

opinion in the case Friends of Devito v. Wolf, 2020 Pa. LEXIS 1987, 227 A.3d

872 (2020). In Devito, the plaintiffs filed a Petition for King’s Bench Jurisdiction

asserting that the Governor lacked the authority to order the closure of “non-life-

sustaining businesses.” The Pennsylvania Supreme Court held that the

Governor’s Order was within his emergency powers since the closure was

“temporary. “As stated by the Court:

              We consider the appropriateness of the due process
              afforded in light of the fact that the loss of Petitioner’s
              property rights are temporary and find this signify-
              cant. The temporary deprivation impact effects each
              of the factors in the Mathews balancing test. While the
              private interest, the closure of the business, is important,
              the risk of erroneous temporary deprivation does not
              outweigh the value of additional or substitute safeguards
              which could not be provided within a realistic timeframe.

(emphasis added).

       48.    On June 3, 2020, the Governor extended the Disaster Proclamation

for the first time. See Exhibit “B” hereto.

       49.    On August 24, 2020, Governor Wolf sent a letter to the Members of

the Senate of Pennsylvania. In his letter, the Governor advised the Senate that:

              In July, I extended that initial Order through August 3jSt
              Unfortunately, given my authority under the Emergency

                                              10
   Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 11 of 21



             Services Management Code, an executive order further
             extending protections from foreclosure and eviction is
             not a viable option. Any further relief must be a product
             of the Legislature.
A true and correct copy of the Governor’s August 24, 2020 letter to the Senate is

attached hereto as Exhibit “J.”

       50.    Despite his letter to the Senate, on August 31, 2020, Governor Wolf

extended the Emergency Declaration for a second time. See Exhibit “C’ hereto.

       51.   The Crack’d Egg believes that the second extension constituted an

abuse of the Governor’s emergency powers. In fact, the Governor’s letter (Exhibit

“J”) is an admission that he lacked the power to issue a further extension.

      52.    In County of Butler v. Wolf 2020 U.S. Dist. LEXIS 167544 (W.D.

Pa. 2020), the Honorable William S. Stickman, IV held that the second extension

constituted an abuse of power by the Governor. As stated by Judge Stickman:

       It is true that under 35 Pa.C.S.A § 7301(c), the Governor’s
       declaration of emergency, and related measures, will expire
       after ninety days. However, the Governor is able to sua sponte
       issue a continued emergency declaration. In Wolf v. Scarnati,
      _A.3d_, 2020 Pa. LEXIS 3603, 2020 WL 3567269 (Pa. Jul. 1,
      2020), the Pennsylvania Supreme Court held that a vote of the
      legislature was powerless to vitiate the declaration, unless the
      governor signed off (as in normal legislation). See 2020 Pa.
       LEXIS 3603, (“because HR. 836 was not presented to the
      Governor, and, in fact, affirmatively denied the Governor the
      opportunity to approve or veto that resolution, HR. 836 did not
      conform with the General Assembly’s statutory mandate in sec
      tion 7301(c) or with the Pennsylvania Constitution.”).

      Thus, in practical effect, absent a veto-override, the Governor’s
      orders can be reissued without limit. Professors Wiley & Vladeck
      recognized that this situation could lead to the situation of the per
      manent emergency: ‘[alt least under federal law, emergencies,
      once declared, tend not to end; the President can unilaterally ex
      tend national emergency declarations on an annual basis in per
      petuity, and can be stopped only by veto-proof supermajorities of
      both houses of Congress. And unless courts are going to rigorous
      ly review whether the factual justification for the emergency mea
                                        11
    Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 12 of 21



        sure is still present{,j  the government can adopt measures that
                                  .   .   .


        wouldn’t be possible during ‘normal” times long after the true exi
        gency passed.” Wiley & Vladeck, supra page 16, at 187. On August
        31, 2020, the Governor renewed the emergency declaration, extend
        ing his extraordinary authority for an additional ninety days. (ECF No.
        73-1). Again, absent an extraordinary veto-proof vote of the General
        Assembly, there is no limit on the number of times the Governor may
        renew the declaration and vest himself with extraordinary unilateral
        powers.

        53.      In his Dissenting Opinion in the case of Ca/van,’ Chapel Dayton

Valley v. Sisolak, 2020 U.S. LEXIS 3584 (July 24, 2020), the Honorable Justice

Samuel Alito agreed with Judge Stickman as follows:

                A public health emergency does not give Governors and
        other public officials carte blanche to disregard the Constitution
        for as long as the medical problem persists. As more medical and
        scientific evidence becomes available, and as States have time to
        craft policies in light of that evidence, courts should expect policies
        that more carefully account for constitutional rights.

        54.     These principles clearly apply in the present case.

                                              COUNT 3:

                                  The Orders violate the

                             separation of powers doctrine:

        55.     The Plaintiff hereby incorporates paragraphs 1 through 54 above as

if set forth in their entirety.

        56.     As set forth above, both the Secretary of Health and the Governor

failed to comply with the mandatory rule making procedure required under the

Commonwealth Documents Law (45                 p.s.   1102 et seq.), the Regulatory Review

Act (71 P.S. 745.1 etseq.) and the Commonwealth Attorneys Act (71 P.S. 732-

101 etseq.).




                                                 12
    Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 13 of 21



         57.    Accordingly, the Orders are nothing more than an attempt to control

the citizens of the Commonwealth of Pennsylvania by executive fiat.

         58.    As such, the Orders violate the doctrine of separation of powers.

         59.    The law is clear that:

          The doctrine of separation of powers is concerned with the
          allocation of official power among the three co-equal branches
          of our Government. The Framers built into the tripartite Federal
          Government  .   .  a self-executing safeguard against the encroach
                              .



          ment or aggrandizement of one branch at the expense of the
          other.’ Buckleyv. Valeo, 424 U.S. at 122. Thus, for example, the
          Congress may not exercise the judicial power to revise final
         judgments, Plautv. Spendthrift [*700] Farm, Inc., 514 U.S. 211,
          131 L. Ed. 2d 328,1158. Ct. 1447 (1995), or the executive
          power to manage an airport, see Metropolitan Washington Airports
         Authority v. Citizens for Abatement of Aircraft Noise, Inc., 501 U.S.
         252, 276,115 L. Ed. 2d 236, 111 S. Ct. 2298 (1991) (holding that”if
         the power is executive, the Constitution does not permit an agent of
          Congress to exercise it”). See J W Hampton, Jr., & Co. v. United
          States, 276 U.S. 394, 406, 72 L. Ed. 624, 48 S. Ct. 348 (1928)
          (Congress may not “invest itself or its members with either execu
         tive power or judicial power’). Similarly, the President may not
         exercise the legislative power to authorize the seizure of private
         property for public use. Youngstown, 343 U.S. at 588. And, the
         judicial power to decide cases and controversies does not include
         the provision of purely advisory opinions to the Executive, or permit
         the federal courts to resolve nonjusticiable questions.

Clinton v. Jones, 520 U.S. 681, 699-700, 117 S. Ct. 1636, 1647, 137 L. Ed. 2d

945, 964 (1997).

         60.   The case of Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S.

579,72 S.Ct. 863, 96 L. Ed. 1153 (1952) is directly on point. In Youngstown, the

Supreme Court of the United States held that the president, as part of the

executive branch, lacked the power to enact legislative rules. As stated by the

Court:




                                         13
   Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 14 of 21



        Nor can the seizure order be sustained because of the several
       constitutional provisions that grant executive power to the Pres
       ident. In the framework of our Constitution, the President’s power
       to see that the laws are faithfully executed refutes the idea that he
       is to be a lawmaker. The Constitution limits his functions in the
       lawmaking process to the recommending of laws he thinks wise
       and the vetoing of laws he thinks bad. And the Constitution is nei
       ther silent nor equivocal about who shall make laws which the Pres
       ident is to execute. The first section of the first article says that ‘All
       legislative Powers herein granted shall be vested in a Congress of
       the United States      .‘
                                After granting many powers to the Congress,
       Article I goes on to provide that Congress may “make all Laws which
       shall be necessary and proper for carrying into Execution the fore
       going Powers, and all other Powers vested by this Constitution in the
       Government of the United States, or in any Department or Officer
       thereof.”

This same analysis clearly applies to state governments.

       61.    In County of Butler V. Waif, 2020 U.S. Dist. LEXIS 167544 (W.D.

Pa. 2020), the Honorable William S. Stickman, IV made the following observation

that is relevant to the separation of powers issue:

      There is no question that our founders abhorred the concept of
      one-person rule. They decried government by fiat. Absent a ro
      bust system of checks and balances, the guarantees of liberty
      set forth in the Constitution are just ink on parchment. There is
      no question that a global pandemic poses serious challenges for
      governments and for all Americans. But the response to a pan
      demic (or any emergency) cannot be permitted to undermine
      our system of constitutional liberties or the system of checks
      and balances protecting those liberties. Here, Defendants are
      statutorily permitted to act with little, if any, meaningful input
      from the legislature. For the judiciary to apply an overly defer
      ential standard would remove the only meaningful check on
      the exercise of power.

      62.    In fact, the Pennsylvania Legislature has attempted to limit or

terminate Governor Wolf s exercise of the emergency powers.




                                         14
   Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 15 of 21



       63.    On June 9, 2020, the Pennsylvania Senate and the Pennsylvania

House of Representatives adopted a concurrent resolution that ordered Governor

Wolf to terminate the disaster emergency.

       64.    Governor Wolf vetoed the resolution, and on June 11, 2020,

Joseph B. Scarnati, Ill, the President Pro Tempore of the Senate, filed a

Complaint in Mandamus to enforce the resolution.

       65.    In response, Governor Wolf filed a Petition for King’s Bench

Jurisdiction to the Supreme Court of Pennsylvania.

       66.    In its Opinion, entered on July 1, 2020, the Supreme Court held that

the Legislature could only override the Governor’s veto by a two-thirds majority

vote. See Wolf v. Scarnati, 2020 Pa. LEXIS 3603 (July 1,2020). In response to

Scarnati’s argument that the governor’s veto violated the separation of powers

doctrine, the Majority declined to address the constitutional issue.

       67.    Justice Saylor, joined by Justice Mundy, authored a Dissenting

Opinion based upon the separation of powers doctrine. As set forth in the

Dissent:

             I simply cannot envision that the framers of the
             Pennsylvania Constitution contemplated that the
             Governor could be invested with a panoply of ex
             ceptional powers including the delegated power
                                -




             to suspend laws and commandeer private property
              - but that the Legislature nonetheless would be
             powerless to implement a counterbalance that was
             not then subject to the chief executive’s own veto
             power.




                                        15
    Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 16 of 21



                                      COUNT 4:

                                  The Plaintiff was

                         deprived of procedural due process:

          68.   The Plaintiff hereby incorporates paragraphs 1 through 67 above as

if set forth in their entirety.

          69.   The ACHD suspended the Crack’d Eggs health permit without prior

notice and the opportunity to be heard.

          70.   Notice and the opportunity to be heard are the touchstones of due

process. See, Armstrong v. Manzo, 380 U.S. 545, 85 S. Ct. 1187, 14 L.Ed, 2d 62

(1965):

                A fundamental requirement of due process is ‘the
                opportunity to be heard.” Grannis v. Ordean, 234
                U.S. 385, 394. It is an opportunity which must be
                granted at a meaningful time and in a meaningful
                manner.

See also, Fuentes v. Shevin, 407 U.S. 67, 80, 92 S. Ct. 1983, 1994, 32 L. Ed. 2d

556 (1971); Boddie v. Connecticut, 401 U.S. 371, 379,91 S. Ct. 780,786,28 L.

Ed. 2d 113 (1971).

       71.      The ACHD also violated the Crack’d Egg’s right to due process by

its failure to employ the Sheriff to serve the Complaint and Motion in the state

court action as required by the Pennsylvania Rules of Civil Procedure.

       72,      Instead, the Complaint and Motion were improperly served by E

mail on Thursday afternoon (September 17, 2020) for an emergency hearing

scheduled for Monday morning (September21, 2020). In fact, the original E-mail




                                          16
   Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 17 of 21



failed to identify the subject or contents, but instead, it simply indicated that “A

package has been posted for you.” See Exhibit “H” hereto.

          73.   Not knowing what the “package” was, the owners of the Crack’d

Egg were afraid to open it. The following day, Counsel for ACHD sent a second

E-mail which identified the “package” as an Emergency Motion. See Exhibit “I”

hereto.

          74.   The Crack’d Egg believes and therefore avers that the failure to

effectuate proper service was calculated to allow the ACHD to obtain its

requested relief in an ex parte manner without any opposition.

          75.   The law is clear that citizens are entitled to due process even in

times of emergency or crisis. See, Friends of Devito v. Wolf, 2020 Pa. LEXIS

1987, 227 A.3d 872 (2020):

      We cannot agree, however, with Respondents’ contention
      that Petitioners were not entitled to any procedural due pro
      cess, either before or after the entry of the Executive Order.
      Respondents Brief at 35 (“Viewing the present public health
      emergency through a Mathews lens, it is apparent what bal
      ance is to be struck.     —No additional safeguards are feasible,
      and the countervailing public interest is beyond debate.”). The
      Supreme Court has held that at all times, even when the coun
      try is at war, essential liberties remain in effect. Bell v. Burson,
      402 U.S. 535, 542, 91 S. Ct. 1586, 29 L. Ed. 2d 90 (1971).

      76.       The ACHD’s violation of the Crack’d Egg’s rights to due process of

law is clearly actionable under 42 U.S.C. 1983. See, Lewis v N.M. Dep’tof

Health, 261 F.3d 970    (lath   Cir. 2001) and cases cited therein.




                                            17
    Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 18 of 21



                                       COUNT 5:

                      The Plaintiff was deprived of substantive

                  due process: The Owners’ right to earn a living

        77.     The Plaintiff hereby incorporates paragraphs 1 through 76 above as

if set forth in their entirety.

        78.     On July 16, 2020, Governor Wolf issued an Order “Directing

Targeted Mitigation Measures. A true and correct copy of the Order is attached

hereto as Exhibit “E.”

        79.     Pursuant to the Targeted Mitigation Measures Order, among other

things, restaurants were limited to the lesser of:

       A.       25% of fire code stated maximum occupancy for indoor dining; or

        B.      25 persons including staff.

        80.    As a result of the ‘Targeted Mitigation Measures” the Crack’d Egg

suffered a severe loss of business and income.

       81.     According to The Pittsburgh Business Times, the Covid shutdown

has caused more than 130 restaurants to go out of business permanently.

       82.     The owners of the Crack’d Egg depend upon the income from the

Crack’d Egg to pay their living expenses. In fact1 the income loss suffered as the

result of the Targeted Mitigation Measures Order made it impossible for the

Crack’d Egg to pay its bills.

       83.     The ACHD has now suspended the Crack’d Egg’s health license

and ordered it to shut down until a “plan that is satisfactory to the ACHD” is put

into place.



                                          18
    Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 19 of 21



        84.     As set forth above, the suspension order was imposed without due

process of law and for reasons unrelated to the spread of Covid.

        85.     Accordingly, such order violates the Crack’d Egg’s substantive due

process rights.

        86.     In County of Butler v. Wolf, 2020 U.S. Dist. LEXIS 167544 (W.D.

Pa. 2020), the Honorable William S. Stickman, IV held that:

                A total shutdown of a business with no end-date and
                with the specter of additional, future shutdowns can
                cause critical damage to a business’s ability to survive,
                to an employee’s ability to support him/herself, and adds
                a government-induced cloud of uncertainty to the usual
                unpredictability of nature and life.

        87.     The same principle clearly applies in the present case.

                                        COUNT 6:

                                  The Plaintiff has been

                     deprived of equal protection under the law:

        88.     The Plaintiff hereby incorporates paragraphs 1 through 87 above as

if set forth in their entirety.

        89.     The ACHD (and Governor Wolf) have strictly limited the Crack’d

Egg’s occupancy limits, while at the same time, they have condoned and

participated in large gatherings, including public protests and political gatherings.

        90.     These actions clearly violate the Crack’d Egg’s right to equal

protection under the law.

       91.      In County of Butler v. Wolf, 2020 U.S. Dist. LEXIS 167544 (W.D.

Pa. 2020), Judge Stickman made the following observations which are relevant

to the equal protection issue:


                                           19
    Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 20 of 21



                While permitting commercial gatherings at a percentage
                of occupancy may not render the restrictions on other
                gatherings content-based, they do highlight the lack of
                narrow tailoring. See Ramsek, 2020 U.S. Dist. LEXIS
                110668, (retail stores, airports, churches and the like
                serve as an inconvenient example of how the Mass
                Gatherings Order fails at narrow tailoring.”). Indeed,
                hundreds of people may congregate in stores, malls,
                large restaurants and other businesses based only on
                the occupancy limit of the building. Up to 20,000 people
                may attend the gathering in Carlisle (almost 100 times
                the approved outdoor limitD—with Defendants’ blessing.

                Ostensibly, the occupancy restriction limits in Defendants’
                orders for those commercial purposes operate to the same
                end as the congregate gathering limits to combat the spread
                of COVID-1 9. However, they do so in a manner that is far less
                restrictive of the First Amendment right of assembly than the
                orders permit for activities that are more traditionally covered
                within the ambit of the Amendment—politicaL social, cultural,
                educational and other expressive gatherings.

                                          COUNT 7:

                                  The Plaintiff is entitled to

                recover attorneys’ fees pursuant to 42 U.S.C. 1988:

        92.     The Plaintiff hereby incorporates paragraphs 1 through 91 above as

if set forth in their entirety.

        93.     42 U.S.C. 1988 provides in relevant part that a plaintiff in a civil

rights action may cover reasonable attorneys’ fees as part of the costs.

        94.     The Crack’d Egg hereby requests recovery of its reasonable

attorneys’ fees pursuant to 42 U.S.C. 1988.

       WHEREFORE, the Plaintiff respectfully requests this Honorable Court to

enter judgment in favor of the Plaintiff and against the Defendants for the

following relief: (1) a declaratory judgment finding that the ‘emergency orders



                                              20
   Case 2:20-cv-01434-RJC Document 1 Filed 09/23/20 Page 21 of 21



are unconstitutional, and that the Defendants have violated the Plaintiff’s civil

rights by attempting to enforce such orders ; (2) an injunction to prevent further

violations; (3) damages; (4) attorneys’ fees pursuant to 42   u.s.c 1988; and (5)
any other relief that is just and appropriate.

                                                  Respectfully Submitted,

                                                   Is! James R. cooney
                                                 JAMES R. COONEY
                                                 PA I.D. #32706

                                                 ROBERTO LAMPL
                                                 PA ID. #19809

                                                 RYAN J. COONEY
                                                 PA ID. #319213

                                                 SY 0. LAMPL
                                                 PAID. #324741

                                                 ALEX L. HOLMQUIST
                                                 PA ID. #314159

                                                 Benedum Trees Building
                                                 223 Fourth Avenue, 4th Floor
                                                 Pittsburgh, PA 15222
                                                 (412) 392-0330 (phone)
                                                 (412) 392-0335 (facsimile)

                                                 DENNIS M BLACKWELL
                                                 PA l.D. #61040

                                                 NICOLETTE A. BLACKWELL
                                                 PA ID. #325640

                                                 The Blackwell Law Firm
                                                 Benedum Trees Building
                                                 223 Fourth Avenue
                                                 Ninth Floor
                                                 Pittsburgh, PA 15222
                                                 (412) 391-5299 (phone)

                                                 Attorneys for the Plaintiff

                                         21
